    Case 6:20-cr-00097-JCB-JDL Document 41 Filed 01/07/21 Page 1 of 1 PageID #: 74

        DATE:         1/7/2021                            CASE NUMBER 6:20-CR-00097-JCB
    LOCATION:         TYLER, TX                           UNITED STATES OF AMERICA
       JUDGE:         K. NICOLE MITCEHLL                  V.
   DEP.CLERK:         LISA HARDWICK                       JOHN ERIC RETIZ
   RPTR/ECRO:         LISA HARDWICK
         USPO:        KEITH WALLACE                        RYAN LOCKER                     TOM MCCLAIN
INTERPRETER:          ----------------------------
  START TIME:         2:12 p.m.
     END TIME:        2:21 p.m.
                                                                 Indictment Unsealed as
                                                            ☒                           ☐ Interpreter
                                                                 to this defendant
                             INITIAL APPEARANCE (via video conference)

☒   Initial Appearance called                        ☒   Initial Appearance held
☒   Dft Appears with counsel                         ☒   Waiver to proceed by video
☒   Date of Arrest: 1/5/21                           ☒   Dft’s first appearance
☒   Dft advised of charges                           ☒   Dft advised of right to counsel
☒   Dft advised of maximum penalties                 ☒   Dft advised of right to remain silent

☒   Dft retained counsel                             X
                                                     ☐
                                                         The Court found the dft eligible and appoints: CJA
                                                         Attorney Tom McClain
                                                         Gvt Oral Motion for Continuance of Detention
☒   Gvt made Oral Motion for Detention               ☒   Hearing
☐   Order of Conditions of Release                   ☐   Bond set:
☒   Waiver of Detention                              ☐   Dft advised of the rights of consular notification
☐   Order of Temporary Detention                     ☐   Detention Hearing set for:
☒   Order of Detention                               ☐   Arraignment Hearing set for:
☒   Dft remanded to the custody of the US Marshal        Dft released on conditions of bond
                                             ARRAIGNMENT

☐   Arraignment waived in open court                 ☒   Arraignment held on indictment: All counts
☒   Dft placed under oath                            ☒   Dft physically/mentally ready
☒   Dft received copy of charges                     ☒   Dft discussed charges with counsel
☐   Charges read                                     ☒   Dft waived reading of charges
☒   No pressure to plead                             ☒   Dft enters a not guilty plea to all counts
                                                         Pretrial Conference set for 3/4/2021 at 1:30 p.m. and
☒   Discovery orders entered                         ☒   Jury Selection and Trial set for 3/8/2021 at 9:30 a.m.
                                                         before Judge J. Cam Barker
☒   Dft remanded to the custody of the US Marshal    ☐   Dft released on conditions of bond
